[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 454 
Cleve Clements was convicted of violating the prohibition law and he appeals. Affirmed.
The transcript in this case contains no bill of exceptions. The charge shown against the defendant is for violation of the prohibition laws. The record appears in all things regular. The general affirmative charges on the different counts in the indictment that are set out in the record cannot be intelligently considered or reviewed in the absence of a bill of exceptions and the oral charge of the court. — Frazier v.State, 14 Ala. App. 665, 71 So. 981; Clay v. State, 14 Ala. App. 664,71 So. 982.
No error appearing in the record, an affirmance is ordered.
Affirmed.